                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RITA C HO,
                                                                                          Case No. 17-cv-06520-PJH
                                  8                      Plaintiff,

                                  9               v.                                      ORDER DENYING MOTION FOR
                                                                                          RELIEF FROM NON-DISPOSITIVE
                                  10     MARK PINSUKANJANA, et al.,                       PRETRIAL ORDER OF MAGISTRATE
                                                                                          JUDGE
                                  11                     Defendants.
                                                                                          Re: Dkt. No. 80
                                  12
Northern District of California
 United States District Court




                                  13            Before the court is plaintiff’s motion pursuant to Civil Local Rule 72-2 for relief from
                                  14   a discovery order issued by Magistrate Judge Thomas Hixson.
                                  15            A district court’s review of a magistrate judge’s pretrial order is conducted under a
                                  16   “clearly erroneous or contrary to law standard.” Fed. R. Civ. P. 72(a). A magistrate
                                  17   judge's resolution of a discovery dispute is “entitled to great deference.” Doubt v. NCR
                                  18   Corp., No. 09–cv–5917–SBA, 2011 WL 5914284, at *2 (N.D. Cal. Nov. 28, 2011). A
                                  19   district court should not overturn a magistrate judge’s order simply because it “might have
                                  20   weighed differently the various interests and equities,” but rather “must ascertain whether
                                  21   the order was contrary to law.” See Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir.
                                  22   2004).
                                  23            The court finds nothing in Judge Hixson’s order that is erroneous or contrary to
                                  24   law. Accordingly, plaintiff’s objections are overruled, and the motion is DENIED.
                                  25            IT IS SO ORDERED.
                                  26   Dated: February 8, 2019
                                  27                                                  __________________________________
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
